Judgment of conviction of defendant of two counts of assault in the second degree unanimously affirmed. We conclude that there is no merit to the defendant’s contention that the court below erred in admitting into evidence the statements of the defendant made to the police following his arrest. There was a pretrial hearing held before the court on the defendant’s motion to exclude the statements. We find that the evidence establishes beyond a reasonable doubt that, prior to questioning, the defendant was warned by the police that he had a right to remain silent; that anything he said could be used against him; that he had a right to have an attorney; and that if he could not afford an attorney, one would be obtained to represent him. The defendant was asked if he understood these warnings, and he replied that he did. His statements to the police, as introduced in evidence, were voluntary; they were understandingly and intelligently given following the proper warnings. We conclude that the defendant knowingly and intelligently waived his constitutional right to counsel and his privilege against self incrimination, within the meaning of the decision of Miranda v. Arizona (384 U. S. 436) and that the motion to suppress the statements was properly denied. Concur — Eager, J. P., Tilzer, Markewieh, McNally and Steuer, JJ.